United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1105
                                    ___________

Eseye Rikitu,                          *
                                       *
            Petitioner,                *
                                       * Petition for Review of an
      v.                               * Order of the Board of
                                       * Immigration Appeals.
John Ashcroft, Attorney General of the *
United States of America,              *     [UNPUBLISHED]
                                       *
            Respondent.                *
                                 ___________

                              Submitted: August 5, 2004
                                 Filed: September 1, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Eseye Rikitu, a citizen of Ethiopia, petitions for review of an order of the Board
of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ’s”)
denial of his application for asylum, withholding of removal, and suspension of
deportation. After careful review of the record, we deny the petition.

       In his application for relief, Rikitu claimed to have suffered past persecution
due to his religious and political beliefs, as well as his Oromo ethnicity, and further
stated that he feared future persecution on these same grounds if forced to return to
Ethiopia. Rikitu also asserted that his deportation would result in an extreme
hardship to his young son, Cameron, a nonmarital child born in the United States.
Following a hearing at which Rikitu and his brother testified, the IJ concluded that
Rikitu failed to demonstrate either past persecution or a well-founded fear of future
persecution on any protected basis. The IJ also concluded that Rikitu’s separation
from his son was an insufficient basis upon which to grant discretionary relief in the
form of suspension of deportation.


       On appeal, Rikitu contends that the IJ erred in finding that he failed to
demonstrate his eligibility for either: (1) asylum and/or withholding of removal, or
(2) suspension of deportation. We lack jurisdiction to entertain the latter challenge.
See Martinez Ortiz v. Ashcroft, 361 F.3d 480, 481 (8th Cir. 2004) (holding that an
IJ’s discretionary decision that an alien would not suffer extreme hardship if deported
is not subject to judicial review). With respect to the former, we find that the
evidence of record was not such that a reasonable factfinder would be compelled to
find Rikitu eligible for asylum or withholding of removal. See Habtemicael v.
Ashcroft, 370 F.3d 774, 779 (8th Cir. 2004). Accordingly, the petition for review is
denied.

      We also note that during the pendency of this appeal, Rikitu has married a
United States citizen and that his new wife has filed a Form I-130 Petition for Alien
Relative on his behalf. In light of these developments, Rikitu has filed a motion
before the BIA to reopen the proceedings in his case. Based upon the record, it
appears that both his I-130 petition and his motion to reopen are presently awaiting
decision. Although we express no opinion regarding the appropriate resolution of
these matters, we hasten to add our hope that it will be an expeditious one.
                        ______________________________




                                         -2-